                                                                       Case 9:19-bk-11573-MB               Doc 522 Filed 11/18/19 Entered 11/18/19 10:28:55                           Desc
                                                                                                            Main Document     Page 1 of 2


                                                                       1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                           Maxim B. Litvak (CA Bar No. 215852)
                                                                       2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor                                            FILED & ENTERED
                                                                       3
                                                                           Los Angeles, CA 90067-4114
                                                                       4   Telephone: 310/277-6910
                                                                                                                                                                 NOV 18 2019
                                                                           Facsimile: 310/201-0760
                                                                       5   Email: jpomerantz@pszjlaw.com
                                                                                   mlitvak@pszjlaw.com                                                      CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                            Central District of California
                                                                       6                                                                                    BY ortiz      DEPUTY CLERK

                                                                           [Proposed] Attorneys for the Official Committee of
                                                                       7
                                                                           Unsecured Creditors
                                                                       8

                                                                       9                                    UNITED STATES BANKRUPTCY COURT

                                                                      10                                     CENTRAL DISTRICT OF CALIFORNIA

                                                                      11                                                 NORTHERN DIVISION
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   In re:                                                       Case No.: 19-bk-11573-MB
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   HVI CAT CANYON, INC.                                         Chapter 11
                                            ATTOR NE YS A T L AW




                                                                      14                               Debtor.                          ORDER AUTHORIZING AND APPROVING
                                                                                                                                        THE EMPLOYMENT OF COLE SCHOTZ
                                                                      15                                                                P.C. AS CO-COUNSEL TO THE OFFICIAL
                                                                                                                                        COMMITTEE OF UNSECURED
                                                                      16                                                                CREDITORS, EFFECTIVE FOR THE
                                                                                                                                        PERIOD AUGUST 27, 2019 THROUGH
                                                                      17                                                                SEPTEMBER 11, 2019
                                                                      18                                                                [No Hearing Required]
                                                                      19             The Court has considered the Application for Approval of the Employment of Cole Schotz P.C.
                                                                      20   as Co-Counsel to the Official Committee of Unsecured Creditors, Effective for the Period August 27,
                                                                      21   2019 through September 11, 2019 (the “Application”)1 [Docket No. 338], the Declaration of Michael
                                                                      22   D. Warner In Support of Application for Approval of the Employment of Cole Schotz P.C. as
                                                                      23   Co-Counsel to the Official Committee of Unsecured Creditors, Effective for the Period August 27,
                                                                      24   2019 through September 11, 2019 (the “Warner Declaration”) [Docket No. 339], and the Declaration
                                                                      25   of Vincent T. Martinez In Support of Application for Approval of the Employment of Cole Schotz P.C.
                                                                      26   as Co-Counsel to the Official Committee of Unsecured Creditors, Effective for the Period August 27,
                                                                      27   2019 through September 11, 2019 (the “Martinez Declaration”) [Docket No. 340], and based upon the
                                                                      28
                                                                           1
                                                                               Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.

                                                                           DOCS_LA:325889.1
                                                                       Case 9:19-bk-11573-MB          Doc 522 Filed 11/18/19 Entered 11/18/19 10:28:55                Desc
                                                                                                       Main Document     Page 2 of 2


                                                                       1   record before the Court, it appears that Cole Schotz P.C. (“Cole Schotz”) does not hold or represent

                                                                       2   an interest adverse to the estate, that Cole Schotz is a disinterested person, and that its employment is

                                                                       3   in the best interest of the estate. Accordingly, it is hereby

                                                                       4           ORDERED that the law firm of Cole Schotz P.C. is retained as co-counsel to the

                                                                       5   Committee, effective for the period August 27, 2019 through September 11, 2019, on the terms and

                                                                       6   conditions set forth more fully in the Application, the Warner Declaration, and the Martinez

                                                                       7   Declaration, filed concurrently therewith.

                                                                       8

                                                                       9                                                     ######

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                             Date: November 18, 2019
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                         2
                                                                           DOCS_LA:325889.1
